Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-15, 20, 22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah (US 5,721,052) in view of Czornij et al. (US 7,649,044), the Matador Rubber - Rubber Chemistry article, and Tang (US 6,590,042) with evidence provided by Pham et al. (Epoxy Resins) and with evidence provided by the Advanced Materials High Performance Components product literature.
Regarding Claims 1, 3-4, and 29, Muthiah (Example 6) teaches a curable powder coating composition comprising Araldite GT7072, a bisphenol A/Epichorhydrin Type 2 epoxy resin. As evidenced by Pham (Pages 10-11), this resin would be an epoxy resin with two epoxide and multiple hydroxyl functional groups. The Example 6 composition further comprises a catalytic curing agent. This curing agent reacts with the epoxy groups (Column 5, lines 15-52, see also Pham, Section 16). Muthiah (Column 6, lines 25-38) teaches that the composition can comprise texturing agents which can be rubber particles and lists some particles that can be chosen, but does not limit the rubber particles to those disclosed.
Muthiah does not disclose the size of the texturing rubber particles or specifically disclose other usable rubber particles.
Czornij (Column 1, line 54 through Column 2, line 11) teaches coating compositions that use rubber particles to provide texturing. The particles can contain sulfur and can be vulcanized rubber particles with a size of less than 74 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rubber particles of Czornij, as the rubber particles of Muthiah, in order to provide texturing particles with both environmental and financial benefits.
Muthiah in view of Czornij does not state the glass transition temperature of the rubber.
The Matador Rubber – Rubber Chemistry article (Page 19) teaches that the Tg of commercially produced polybutadiene rubber normally varies between -100 and -80 °C and is used in tires (Page 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a commercially available rubber, as the rubber of Muthiah in view of Czornij due to availability. Such a rubber would encompass glass transition temperatures as claimed.
There is no disclosure in Muthiah in view of Czornij and the Matador Rubber – Rubber Chemistry article that the vulcanized rubber particles are crosslinked through sulfur bonds.
Tang discloses sulfur crosslinking is the type of vulcanization in rubber tires that need to be recycled (Col 1, lines 17-31), and that the sulfur crosslinking provides strength, elasticity, and durability (Col 1, lines 32-34) and prevents the rubber from melting or dissolving (Col 1, lines 38-39).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to use vulcanized rubber recycled from tires which are crosslinked with sulfur bonds as the recycled rubber material for the vulcanized rubber particles. This would provide strength, elasticity, and durability and prevent the rubber particle texturing agent from melting or dissolving.
While Muthiah in view of Czornij, The Matador Rubber – Rubber Chemistry article, and Tang does not explicitly state that the rubber particles are not reactive with the other components in the curable composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that given that the particles are vulcanized, that they would be unreactive with the other components in the curable coating composition.
Regarding Claim 2, as evidenced by the Advanced Materials High Performance Components product literature (Page 1, Resin Tg (Data) graph), Araldite bisphenol A resins have a Tg higher than that claimed.
Regarding Claim 5, Muthiah discloses the catalytic curing agent may comprise a mixture of an imidazole, a substituted imidazole, or adducts of an imidazole or substituted imidazole and an epoxy resin or quaternary ammonium salts thereof (Column 4, lines 60-65). Such a mixture would comprise at least a first and second curing agent, which are necessarily reactive with hydroxyl groups.
Regarding Claims 6 and 7, the epoxy resin can be a mixture of two bisphenol A type resins of different epoxy equivalent weights (Muthiah, claim 2). As stated above, these resins would be epoxy resins with two epoxide and multiple hydroxyl functional groups and the curing agents of Muthiah are reactive with the epoxy groups.
Regarding Claim 9, the rubber particles comprise less than 40 weight percent of the coating composition of Example 6.
Regarding Claim 11, the composition of Muthiah can comprise pigments (Column 7, lines 6-7).
Regarding Claims 12 and 14,
Regarding Claim 13, the composition can further comprise mica (Column 7, lines 20-32). Mica is a platy inorganic filler.
Regarding Claim 15, the coating composition can also comprise calcium carbonate (Column 7, lines 20-32). Calcium is an alkaline earth metal and calcium carbonate is capable of inhibiting corrosion.
 Regarding Claim 20, the wood substrate can be pretreated with a conductive coating prior to application of the powder coating (Column 10, lines 10-27).
Regarding Claim 22, the coating composition can also comprise Teflon (Column 7, lines 33-38). Teflon is a thermoplastic resin.
Regarding Claim 24, the coating can be applied directly in a wood substrate (Column 10, lines 10-27).
Regarding Claim 25, the coating composition can also comprise Teflon (Column 7, lines 33-38). Teflon is a thermoplastic resin.
Regarding Claim 26, the coating composition can also comprise calcium carbonate (Column 7, lines 20-32). Calcium is an alkaline earth metal and calcium carbonate is capable of inhibiting corrosion.
Regarding Claims 27 and 28,.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muthiah in view of Czornij, the Matador Rubber - Rubber Chemistry article, and Tang as applied to claim 1 above, and further in view of Böhmert et al. (US 5,507,928).
Regarding Claims 20 and 21, as stated above, Muthiah, using the texturing particles of Czornij, the Matador Rubber – Rubber Chemistry article, and Tang, teaches a curable coating composition that meets the limitations of Claim 1. The coating of Muthiah can be used on metal substrates (Column 8, lines 32-37).
Muthiah in view of Czornij, the Matador Rubber – Rubber Chemistry article, and Tang does not teach a lower coating layer for a metal substrate.
Böhmert (Column 2, lines 5-25) teaches that adding a wet coating below the powder coating provides a coating with good adhesion and mechanical properties. The substrate can be a metal (Column 11, lines 40-50). The wet layer first coating can comprise a zinc phosphate corrosion inhibiter (Column 5, lines 49-64). Zinc is a transition metal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the wet coating layer of Böhmert between the metal substrate and powder coating of .
Response to Arguments
In light of applicant’s amendments to the claims, the 35 USC 112(b) rejection of record is withdrawn, the 35 USC 103 rejection of record over Nippon is withdrawn, and the 35 USC 103 rejection of record over Muthiah in view of Czornij, the Matador Rubber – Rubber Chemistry article, and/or Böhmert are withdrawn. New grounds of rejection under 35 USC 103 over Muthiah, Czornij, the Matador Rubber – Rubber Chemistry article, Tang, and/or Böhmert as described above.
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.
Applicant states that there is no reason to combine Muthiah with Czornij for the reasons set forth in the Declaration filed 1/21/2020. 
However, the declaration remains unpersuasive for the reasons set forth on pages 11-12 of the office action mailed 3/10/21 which are re-stated below in paragraphs 39-42.
Applicants argue that the Declaration under 37 CFR 1.132 filed January 21, 2020 shows that the clay and rubber particles provide different texturing mechanisms.
The Declaration under 37 CFR 1.132 filed January 21, 2020 is insufficient to overcome the rejection over Muthiah et al. (US 5,721,052) in view of Czornij et al. (US 7,649,044) and the Matador Rubber – Rubber Chemistry article as set forth in the last Office action because: there is no distinction in Muthiah regarding the texturing mechanism being different for differing texturing agents. Muthiah states “It is believed that the texturing agent contributes to the high viscosity and low melt flow of the powder coating composition leading to the textured finish and, thus, provides for better edge coverage and hiding of surface imperfections of wood substrates.” Both the rubber particles and the clay are disclosed as being usable texturing agents. Thus, the reference does not appear to disclose different mechanisms for the different agents. Further, there is no disclosure in Muthiah of the particles protruding from the coating as characterized by the Declaration.
Applicants and the Declaration argue that since the rubber particles disclosed by Muthiah have a higher Tg than those of Czornij and the Matador Rubber – Rubber Chemistry article, that is would likely be more difficult or impossible to grind the powder coating particles of Muthiah due to the presence 
Applicants argue that the Matador Rubber article does not describe the particles as being suitable for grinding or powder coating and that the lower Tg particles would not be usable in the composition of Muthiah. However, note that while the Matador Rubber article does not discloses all the features of the present claimed invention, the Matador Rubber article is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely glass 
Applicant argues that the clay particles and rubber particles in Muthiah function as texturing agents based on different texturing mechanisms and that decreasing the size of the rubber in Muthiah to the size from Czornij would mitigate its texturing via protrusion forming a finer coating instead of a desired coarse or grainy one. Applicant argues that this position and the Declaration itself were not given proper weight and consideration.
However, as set forth above and in the previous action, the Declaration was fully considered but was found unpersuasive. Firstly, it is noted that contrary to the statement in paragraph 9 of the Declaration, the 103 rejection of the office action mailed 10/23/19 never stated it would have been obvious to include the smaller particle size rubber of Czornij as the vulcanized rubber of Muthiah since Muthiah discloses clay particles with a particle size well below 74 microns. While clay was mentioned this was only in the response to arguments and was not the basis for the 103 rejection. Secondly, as set forth above, Muthiah does not distinguish between different texturing agents or different texturing mechanisms. 
Applicant argues that while there may be no explicit disclosure in Muthiah that the rubber particles protrude from the coating as stated in the Declaration, this does not mean that this is not an accurate representation of what occurs in Muthiah.
However, as set forth above, there is no explicit disclosure in Muthiah that the rubber particles are required to protrude. But even assuming there is protrusion in Muthiah caused by the rubber particles, the fact remains that nothing in Muthiah limits the particle size of the rubber particles. While Muthiah .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787